DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/18/2021.  These drawings are ACCEPTABLE.
Specification
The amendments to the specification were received on 05/18/2021.  These amendments to the specification are ACCEPTABLE.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 Line 4 currently states: “which working fluid” should be changed to state --which the working fluid--
Claim 1 Line 8, 9, 11, 13 currently states: “working fluid” should be changed to state: --the working fluid--
Claim 1 Line 15-17 currently states: “a control module in communication with the first and second suction valves and controlling positions of the first and second suction valves to control lubricant levels in the first and second shells.”
Should be changed to state: --a control module in communication with the first suction valve and the second suction valve and controlling positions of the first suction valve and the second suction valve to control lubricant levels in the first and second shells.-- 
the working fluid--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell USPN 10081226 in view of Caillat USPN 6206652.

    PNG
    media_image1.png
    589
    1047
    media_image1.png
    Greyscale
Annotated Figure 2 of Connell USPN 10081226 (Attached Figure 1)
Regarding Claim 1: Connell USPN 10081226 discloses the limitations:
a first compressor 102 including a first shell (structure of compressor 102 which houses all of the elements of the compressor, the first shell is generally indicated with element number 102 in Figure 1 and Figure 2) and a first compression mechanism (Column 7 Line 8-31), the first shell defining a first suction chamber (chamber in compressor 102 which 106,107 communicate with | see Annotated Figure 2 of Connell USPN 10081226 (Attached Figure 1) above) from which the first compression mechanism draws working fluid (it does, working fluid = refrigerant, see Figures, Column 7 Line 32-58), the first shell including a first suction inlet (106,107 | Attached Figure 1) through which the working fluid is drawn into the first suction chamber (it is, see Figures, Column 7 Line 16-56), wherein the working fluid is a refrigerant (it is); 
a second compressor 104 including a second shell (structure of compressor 104 which houses all of the elements of the compressor, the second shell is generally the working fluid (it does, working fluid = refrigerant, see Figures, Column 7 Line 32-58), the second shell including a second suction inlet (112,111 | Attached Figure 1) through which the working fluid is drawn into the second suction chamber (it is); 
a first suction valve 204 movable between a fully open position (i.e. selectively permit position) and a partially closed position (i.e. selectively restrict position) and configured to control a flow of the working fluid through the first suction inlet (i.e. control flow of the refrigerant to the first compressor as described in Column 9 Line 5-17); 
a second suction valve 206 movable between a fully open position (i.e. selectively permit position) and a partially closed position (i.e. selectively restrict position) and configured to control a flow of the working fluid through the second suction inlet (i.e. control flow of the refrigerant to the first compressor as described in Column 9 Line 5-17); and 
a control module 124 and controlling positions of the first and second suction valves (Column 9 Line 5-17).--It should be noted that the limitation " to control lubricant levels in the first and second shells " is a desired result and therefor is given little patentable weight--. Connell USPN 10081226 is silent regarding the limitations: a control module in communication with the first and second suction valves.
However, Caillat USPN 6206652 does disclose the limitations: 
the working fluid (i.e. flow of refrigerant from suction fitting 82 to suction inlet 80) through the suction inlet (through element 80); and a control module 86 in communication with the suction valve (as shown in Figure 5) and controlling a position of the suction valve (Column 6 Line 26-52, Column 2 Line 35-44) to control lubricant levels in the shell (the volume of oil returned to the compressor is dependent on the velocity of gas flow to the compressor, the pulsation of refrigerant flow between 100% and 0% facilitates increased oil return due to peroids of high velocity gas flow, Column 2 Line 35-44).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control module 124, and each of the first suction valve 204 (for the first compressor102) & the second suction valve 206 (for the second compressor 104) of Connell USPN 10081226 with the control module 86, sensors 88, and valve assembly 84 of Caillat USPN 6206652 in order to incorporate pulse width capacity modulation into the rotary compressors (Column 6 Line 19-52) and/or to facilitate increased oil return to the compressors due to the periods of high velocity refrigerant flow (Column 2 Line 35-44).
Regarding Claim 6: Connell USPN 10081226 as modified by Caillat USPN 6206652 discloses in the above mentioned Figures and Specifications the limitations set 
Regarding Claim 7: Connell USPN 10081226 as modified by Caillat USPN 6206652 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Connell USPN 10081226 does disclose the limitations: wherein the first compression mechanism is disposed within the first suction chamber (it is, as seen in Figure 2 and Attached Figure 1 “CP” is located in the first suction chamber, the designation CP is known in the art to indicate a compression mechanism), and wherein the second compression mechanism is disposed within the second suction chamber (it is, as seen in Figure 2 and Attached Figure 1 “CP” is located in the first suction chamber, the designation CP is known in the art to indicate a compression mechanism).
Regarding Claim 8: Connell USPN 10081226 as modified by Caillat USPN 6206652 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Connell USPN 10081226 as modified by Caillat USPN 6206652 
Regarding Claim 9: Connell USPN 10081226 as modified by Caillat USPN 6206652 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Connell USPN 10081226 as modified by Caillat USPN 6206652 does disclose the limitations: wherein the first (Connell - 204 | Caillat - 84) and second suction valves (Connel - 204 | Caillat - 84) are movable between the fully open positions (Caillat - open position discussed in Column 6 Line 42-52) and fully closed positions (Caillat - close position discussed in Column 6 Line 42-52).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell USPN 10081226 in view of Caillat USPN 6206652 as applied to claim 1 above, and further in view of Kawasumi USPN 5842354.
Regarding Claim 2: Connell USPN 10081226 as modified by Caillat USPN 6206652 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Connell USPN 10081226 as modified by Caillat USPN 6206652 is silent regarding the limitations: wherein the control module controls the positions of the first and second suction valves based on which of the first and second compressors are operating and which are in a shutdown state. 
However Kawasumi USPN 5842354 does disclose the limitations: a suction valve 25, a control module 25, and a compressor 11, wherein the control module 25 controls the position (i.e. open position or closed position) of the suction valve 24 based on if the 
Hence it would have been obvious to one of ordinary skill in the art to modify the modify the control module 124, and each of the first suction valve 204 (for the first compressor102) & the second suction valve 206 (for the second compressor 104) of Connell USPN 10081226 with the control circuit 25 and valve 24 of Kawasumi USPN 5842354 in order to prevent the gathering of refrigerant in the liquefied phase through the suction pipe when the compressor is shut off by closing the suction valve 24 when the compressor is turned off (Column 6 Line 33-44, Column 4 Line 9-19).
Regarding Claim 3: Connell USPN 10081226 as modified by Caillat USPN 6206652 and Kawasumi USPN 5842354 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Further Connell USPN 10081226 as modified by Caillat USPN 6206652 does disclose the limitations: wherein the control module (Connell - 124 | Caillat - 86) controls the positions of the first (Connell - 204 | Caillat - 84) and second suction valves (Connel - 204 | Caillat - 84) based on capacity levels of the first and second compressors (Caillat teaches that sensors 88 (52) determine loading of the particular compressor (Column 3 Line 59-Column 4 Line 3, Column 4 Line 19-26, Column 6 Line 34-52) and that when the load falls between 0 and 100 percent, as determined by the sensor for the particular compressor, then the control module modulates the mass flow by cyclically opening and closing the valve to achieve a desired percentage of full load capacity; therefore as each of the valves of Connell is modified by the control as taught by Caillat, the combination controls the position of the suction valves based on capacity levels of the respective compressors as claimed). 
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell USPN 10081226 in view of Caillat USPN 6206652 as applied to claim 1 above, and further in view of Scaramucci USPN 3542338.
Regarding Claim 10: Connell USPN 10081226 as modified by Caillat USPN 6206652 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Connell USPN 10081226 is silent regarding the limitations: wherein the first and second suction valves are ball valves. 
However Scaramucci USPN 3542338 does disclose the limitations: a ball valve (10, Fig 1-3, Column 4 Line 28-75). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown valve structure of the first flow control valve 204 and the second flow control valve 206 of Connell USPN 10081226 with the throttling ball valve structure 10 (illustrated in Figures 1-3) of Scaramucci USPN 3542338 in order to provide a throttling valve structure which provides for complete fluid tight closure in the closed position (Column1 Line 61-75). 
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record is unable to anticipate or make obvious the limitations set forth in either dependent claim 4 or dependent claim 11 when viewed in combination with all of the other limitations set forth in independent claim 1. This is because a teaching is not found that controls the first and second suction valves based on suction and discharge signals (claim 4) or based on a predefined operating-envelope map (where the map is defined based on suction and discharge signals) (claim 11).
Response to Arguments
Applicant’s arguments, see Page 9 ¶2-Page 10 Line 3, filed 05/18/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings of 02/18/2021 have been withdrawn. 
Applicant’s arguments, see Page 10 ¶3-Page 11 ¶2, filed 05/18/2021, with respect to the §102 rejections of claims 1, 6, 8, and 9 under Muench USPN 3777509 have been fully considered and are persuasive.  The §102 rejections of claims 1, 6, 8, and 9 under Muench USPN 3777509 of 02/18/2021 have been withdrawn. 
Page 11 ¶3-¶6, filed 05/18/2021, with respect to the §102 rejections of claims 1-3, 7 and 9 have been fully considered and are persuasive.  The §102 rejections of claims 1-3, 7 and 9 of 02/18/2021 has been withdrawn. 
Applicant’s arguments (Page 12 ¶1-Page 13 Line 4) with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harakawa USPN 6461120 - CP in Figure 1 is used to indicate the compression mechanism (Figure 1, Column 2 Line 5-17)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/JOSEPH S. HERRMANN/Examiner, Art Unit 3746